897 So. 2d 551 (2005)
Jesus GONZALEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-138.
District Court of Appeal of Florida, Third District.
March 30, 2005.
Jesus Gonzalez, in proper person.
Charles J. Crist, Jr., Attorney General, for appellee.
Before COPE, RAMIREZ, CORTINAS, JJ.
PER CURIAM.
We affirm the denial of the defendant's motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a) finding that his claim for vindictive sentencing cannot be raised in a motion to correct illegal sentence. Wright v. State, 891 So. 2d 618 (Fla. 3d DCA 2005); Boyd v. State, 880 So. 2d 726 (Fla. 2d DCA 2004). We also certify direct conflict with Johnson v. State, 877 So. 2d 795 (Fla. 5th DCA 2004).
Affirmed; direct conflict certified.